By the court.
We cannot avoid nonsuiting the plaintiff, unless he produces an exemplification or abstract of the records. The judgments and executions are the authority under which the sheriff acted, and the consequences of asserting the doctrine, that a sheriff by his recital could deduce a power to sell lands, would he highly mischievous. The law of 1785 has only a retrospective view, and extends solely to sheriff’s deeds theretofore made, where peaceable possession had accompanied them for six years ; now here one of the sheriff’s deeds is dated 22d January 1766, hut the other on the 24th July 1790 ; and this law strongly proves the necessity of legislative interference to cure the defect of executions or an inquisition, where possession has gone with the deed ; but it does not go so far as to supersede the necessity of showing a judgment in evidence. This still remains necessary to he proved, and cannot be dispensed with. Vide Runn. Eject. 117. Gilb. Law of Evid. by. Lofft, 10, 11.
Plaintiff nonsuit.